Citation Nr: 0947736	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  07-30 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for cervical spondylosis 
with radiculopathy, to include as secondary to service-
connected residuals of cold injuries of the feet. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The Veteran had active service in the U.S. Army from August 
1976 to August 1980; and he served in the Louisiana Army 
National Guard for two years, 1981 to 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

Thereafter, a July 2007 rating decision granted service 
connection for residuals of a cold injury of the right foot 
and for residuals of a cold injury of the left foot, with 
each being assigned an initial 20 percent disability rating.  
These are the Veteran's only service-connected disorders.  

It appears that in a Statement in Support of Claim, dated in 
August 2003, the Veteran stated he was claiming service 
connection for a hernia and for a disorder manifested by 
chest pain.  These matters have not been adjudicated and, so, 
are referred to the RO. 


FINDINGS OF FACT

Cervical spondylosis with radiculopathy was not affirmatively 
shown to have been present during active service, and current 
cervical arthritis first shown years after service was not 
manifested to a compensable degree within the one-year period 
following separation from active service in 1980; and 
cervical spondylosis with radiculopathy is unrelated to a 
disease, injury or event during service, to include cold 
injuries of the feet during service, and is not caused or 
aggravated by service-connected residuals of cold injuries of 
the feet.  




CONCLUSION OF LAW

Cervical spondylosis with radiculopathy was not incurred in 
or aggravated by active service, nor did cervical arthritis 
manifest to a compensable degree within one year after 
service discharge, nor is cervical spondylosis with 
radiculopathy proximately due to or aggravated by service-
connected residuals of cold injuries of the feet.  38 
U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.1(d), 3.6(a), 3.303, 3.307, 3.309, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist 
claimants in substantiating VA claims. See 38 U.S.C.A. 
§§ 5103, 5103A and 38 C.F.R § 3.159.  

Duty to Notify

When a complete or substantially complete application for 
benefits is received, VA will notify the claimant of: (1) any 
information and medical or lay evidence needed to 
substantiate the claim, and (2) what portion thereof VA will 
obtain, and (3) what portion the claimant is to provide.  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VCAA notice 
requirements apply to all five elements of a service 
connection claim which are: 1) veteran status; 2) existence 
of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

The RO provided the Veteran with pre-adjudication VCAA notice 
by letters, dated in August 2003 and March 2004, prior to the 
April 2004 rating decision which is appealed.  He was 
informed that VA would obtain VA records and records of other 
Federal agencies, and that private medical records could be 
submitted or VA could be authorized to obtain such records.  
He was notified of the evidence needed to substantiate a 
claim of service connection, namely, evidence of an injury, 
disease, or event causing an injury or disease during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury, 
disease, or event causing an injury or disease during 
service.  

The Veteran was not provided notice of the laws and 
regulations governing effective dates and disability ratings, 
in accordance with Dingess, Id.  However, because the claim 
is denied, no effective date or disability rating will be 
assigned and, so, there is no prejudice to the Veteran.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claim. 

The Veteran declined the opportunity to testify in support of 
his claim.  His service treatment records of his active duty 
in the Army are on file.  There is no contention that he was 
ever called-up for federalized service while a member of the 
Louisiana Army National Guard and because he concedes that he 
never sought or received treatment or evaluation in the 
National Guard for the claimed disability, those records have 
not been requested.  

The Veteran has submitted private clinical records and the RO 
has also obtained private clinical records.  There is no 
indication that the Veteran has sought or received VA 
treatment and, so, no VA clinical records have been obtained. 

It has been request that the Veteran be afforded a VA 
examination to obtain a nexus opinion as to any possible 
connection between the Veteran's service-connected cold 
injuries of his feet, or pre-existing flat feet, and the 
disability for which is now claimed.  However, there is 
nothing which would support this tenuous allegation of 
causation other than the Veteran's own unsubstantiated 
opinion that such a connection exists.  This is too 
speculative to warrant obtaining a VA nexus examination in 
this case.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4); (2009); see also McLendon v. Nicholson, 20 
Vet. App. 79, 81 - 85 (2006) and Locklear v. Nicholson, 20 
Vet. App. 410, 418 - 19 (2006).  

As there is no indication that the Veteran was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  

Background

Service treatment records of the Veteran's period of active 
duty in the Army show that he was seen for chest pain and 
cold symptoms due to a chest cold in August 1977.  In 
February 1978 he was seen for foot pain due to a cold weather 
injury.  

In August 1978 the Veteran complained of headache, as well as 
chest pain.  He had been having the chest pain, sometimes as 
often as three times per month, for the last two years.  The 
assessment was that that chest pain was of uncertain 
etiology.  A chest X-ray report in August 1978 noted that he 
had had substernal pain, off and on, for two years.  The 
chest X-ray found no significant abnormality.  

In January 1979 the Veteran was given a letter of 
appreciation for his work handling ammunition in a field 
artillery battery in cold weather. 

The Veteran was seen again in February 1979 for residuals of 
cold weather injuries of his feet.  

A March 1980 examination for service separation revealed no 
pertinent abnormality nor was there any relevant complaint, 
in an adjunct medical history questionnaire.  

The Veteran submitted a list of the prescription medication 
which he took from 1999 to 2003.  

Private clinical records of 2000 and 2001 from Dr. B. G. M. 
show that in November 2000 the Veteran had been having some 
persistent left neck and left shoulder pain.  He was last 
seen in June 2000.  In December 2000 he was seen for pain in 
the neck, shoulders, and upper extremities, as well as 
numbness and tingling.  He stated that the symptoms had 
their onset while on the job over the last two years.  He 
reported no specific headache or specific trauma of the 
shoulder, upper extremity or neck.  He had worked as a 
postman for the last 16 years.  Electrodiagnostic testing 
reportedly revealed left C6 radiculopathy.  The impression 
was left C6 radiculopathy.  Later in December 2000 it was 
reported that an MRI demonstrated moderate cervical 
spondylosis, most notably at C3-4, C4-5, C5-6, and C6-7.  At 
these levels there were disc herniations on both sides and 
at C6-7 there was a herniation towards the left but at C5-6 
the herniation tended more to the right side.  An 
examination was compatible with sensory change only, as 
there were no obvious radicular symptoms.  In January 2001 
it was reported that if he continued his work as a letter 
carrier his cervical spondylosis would continue to be 
symptomatic and probably increase over time.  

In April 2001 that physician reported that the Veteran's 
symptoms were aggravated and presented secondary to his 
employment as a postal carrier and since he had been off 
work and undergoing physical therapy, he had done quite well 
as to his symptoms.  He was told that if he returned to his 
job duties, his condition would worsen and his initial 
symptoms would reappear.  It was recommended that he not 
return to his position as a postal carrier due to continued 
aggravation of his condition.  It was further stated that 
"[i]n regards to the exact causation of [the Veteran's] 
condition, it cannot be stated with 100 % [sic] medical 
certainty that his job caused his present condition but it 
can be stated with complete medical certainty that his work 
duties have aggravated and enhanced his medical condition."  
Thus, it was recommended that he not return to his prior 
assigned duties as a postal carrier.  

In the Veteran's original July 2003 claim he stated that in a 
summer month in 1981 or 1982 while in the Army National 
Guard, while walking on a military base, he experienced 
numbness in this left arm.  It was only a brief moment in 
which he had no usage of that limb.  He had not reported the 
incident.  

In a July 2003 statement the Veteran reported that he had 
been in the Army National Guard for 2 years, and was 
discharged in August 1983.  Since then he had been employed 
since 1984 with the U.S. Postal Service.  Because his job 
duties as a postal carrier aggravated his condition, it led 
him to believe that his condition occurred while in the U.S. 
Army.  He had been a field artillery crewman and his job 
duties included lifting up to 50 or more pounds, climbing, 
bending, reaching above his shoulders, stooping, twisting, 
walking long distances, standing, and other duties.  Other 
than the U.S. Postal Service, his job duties in the Army were 
the only strenuous job he had performed.  Thus, he believed 
his condition originated when he was in the Army.  

In an April 2004 statement the Veteran stated that he 
believed that his exposure during service to cold weather 
precipitated, accelerated or aggravated his arthritic 
condition of the neck.  

On VA examination in April 2006 for evaluation of possible 
residuals of cold injuries of the Veteran's feet, it was 
reported that he had been exposed to cold weather during his 
active service in the Army while in Germany on field 
exercises and since then he had had pain and other symptoms 
in his feet.  On examination it was found that he had pes 
planus.  

In an attachment to VA Form 9 of September 2007 the Veteran 
reported that following his isolated incident of left arm 
numbness in the National Guard, he experienced the same 
symptom in the left arm when taking a shower one evening at 
home.  It was then that he was referred to a neurosurgeon who 
diagnosed the Veteran as having herniated discs at multiple 
levels in the cervical spine and moderate arthritis.  He 
acknowledged having had pre-existing flat feet.  The Veteran 
felt that cold injury residuals and pre-existing flat feet 
were related to his pain in the upper extremities.  Dr. B. G. 
M. had not given an explanation of the cause of the Veteran's 
cervical spondylosis because he could not state with absolute 
certainty that the Veteran's postservice duties with the U.S. 
Postal Service caused his cervical spondylosis but only that 
those duties aggravated the cervical spondylosis. 

Principles of Service Connection

A veteran may be granted disability compensation resulting 
from an injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. 3.303(a).  A veteran 
is a person who served in the active military, naval, or air 
service and who was discharged or released under conditions 
other than dishonorable.  38 C.F.R. § 3.1(d). 

The term "active service" includes active duty, any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. §§ 101(24); 38 
C.F.R. § 3.6(a).  

A member of the National Guard only serves in the federal 
military when the member is formally called into the military 
service of the United States.  At all other times, a member 
of the National Guard serve solely as a member of the State 
militia under the command of a state governor.  To have basic 
eligibility as a veteran based on a period of duty as a 
member of a state Army National Guard, a National Guardsman 
must have been ordered into Federal service under 38 U.S.C.A. 
§§ 316, 502, 503, 504, 505.  38 C.F.R. § 3.6(c), (d).  Allen 
and Key v. Nicholson, 21 Vet. App. 54, 57 (2007) (citing 
Perpich v. Department of the Defense, 496 U.S. 334, 110 S.Ct. 
2418, 110 L.Ed2d 312 1990)). 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  A showing of 
inservice chronic disease requires evidence of (1) a 
sufficient combination of manifestations for disease 
identification, and (2) sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  If 
not established, a showing of continuity of symptoms after 
service discharge is required.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303. 

Service connection requires that there be (1) medical 
evidence of a current disability, (2) medical or lay evidence 
of in-service incurrence or aggravation of an injury, and (3) 
medical evidence of a nexus between the claimed in-service 
injury and the present disability.  Dalton v. Nicholson, 21 
Vet. App. 23, 36 (2007). If some of these elements cannot be 
established, a veteran can instead establish continuity of 
symptomatology. 38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  To establish continuity of 
symptomatology requires a show "(1) that a condition was 
'noted' during service, (2) evidence of postservice 
continuity of the same symptomatology, and (3) medical or lay 
evidence of a nexus between the present disability and the 
postservice symptomatology." Barr, 21 Vet. App. at 307. 

Not every manifestation of joint pain in service will permit 
service connection for arthritis which is first shown as a 
clear-cut clinical entity at some later date.  38 C.F.R. 
§ 3.303(b).  

Certain conditions, such as arthritis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within 1 year after service.  This presumption is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Service connection will be granted on a secondary basis for 
disability that is proximately due to or the result of, or 
permanently aggravated by, an already service-connected 
condition.  38 C.F.R. § 3.310(a), (b).  This requires (1) 
evidence of a current disability; (2) a service-connected 
disability; and (3) evidence establishing a nexus between the 
service-connected disability and the claimed disability.  
Wallin v. West, 11 Vet. App. 509, 512 (1998). 

"Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional." Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed.Cir. 2006) (a layperson can identify 
a simple condition, like a broken leg, but not complex 
matters, e.g. a form of cancer). 

The credibility of lay statements may not be refuted solely 
by the absence of corroborating medical evidence. Such 
absence is a factor in determining credibility, Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed.Cir. 2006). Other factors 
are the lapse of time in recollecting events attested to, 
prior conflicting statements, bias, and interest. 

This competency determination requires a two-step analysis.  
First is whether the disability is capable of lay 
observation.  See Jandreau, Id., (shoulder dislocation or, in 
a footnote at page 1377, a broken leg but not a form or 
cancer); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) 
(varicose veins); Clyburn v. West, 12 Vet. App. 296, 302 
(1999) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (flat feet); cf. Woehlaert v. Nicholson, 21 Vet. 
App. 456, 462 (2007) (rheumatic fever isn't capable of lay 
diagnosis).  If so, the second step is to weigh it against 
the other evidence of record-including whether the claimant 
has or has not provided any inservice records documenting 
inservice injury or disability.  Robinson v. Shinseki, No. 
2008-7096, slip op. at 6 (Fed. Cir. March 3, 2009); 2009 WL 
524737 (C.A. Fed.). 

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2009).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 
C.F.R. § 3.102 (2009).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365. 

Analysis

On the basis of the service treatment records for the period 
of active duty in the U. S. Army from August 1967 to August 
1980, arthritis of the cervical spine, as well as spondylosis 
of the cervical spine and radiculopathy, or indeed any 
pathology of the cervical spine, was not affirmatively shown 
during active duty, and service connection under 38 U.S.C.A. 
§ 1131 and 38 C.F.R. § 3.303(a) is not established.

With respect to the Veteran's service in the Louisiana Army 
National Guard from 1981 to 1983, he is not shown to have had 
a period of federalized active service, active duty for 
training or inactive duty for training and, so, service 
connection for injury or disease during is not established 
under 38 U.S.C.A. §§ 101(21) and (24), 1110 and 38 C.F.R. 
§§ 3.6 and 3.303.  Moreover, he alleges no more than a single 
acute and transitory episode of numbness of the left arm 
while in the National Guard.  

Moreover, the one-year presumptive period for manifestation 
of arthritis as a chronic disease under 38 U.S.C.A. § 1112 
and 38 C.F.R. §§ 3.307 and 3.309 does not apply to any period 
of active for training or inactive duty training to any 
period of federalized active duty for training as member of 
the Louisiana Army National Guard because no disability was 
incurred during a period of active duty for training or 
during inactive duty training to confer status as a veteran 
for such a period of active service to evoke the one-year 
presumption.  38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.1(d) and 
3.6(a).   

Arthritis is not a condition under case law that has been 
found to be capable of lay observation and the determination 
as to the presence of arthritis therefore is medical in 
nature, that is, not capable of lay observation.  Barr 
v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).  As a lay person, 
the Veteran is not qualified through education, training, and 
expertise to offer an opinion on a medical diagnosis, not 
capable of lay observation, or on medical causation.  The 
Board therefore rejects the veteran's statements relating 
spondylosis arthritis of the cervical spine to active 
service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  

Because the identification and diagnosis of arthritis is not 
capable of lay observation, the question of medical 
causation, that is, evidence of an association or link 
between arthritis and an established injury or disease in 
service, requires competent medical evidence to substantiate 
the claim.  Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer a medical diagnosis, 
statement, or opinion.  38 C.F.R. § 3.159.

The Veteran places great emphasis on the comment by Dr. B. G. 
M. that the Veteran's postservice job could not be stated to 
be the cause of the Veteran's cervical spondylosis with 
radiculopathy.  However, the complete comment by that 
physician was that he could not make that statement with 
"100 %" certainty.  However, such a degree of certainty has 
never been required under VA law and regulations.  Weighed 
against this, the Veteran wishes to have his mere conjecture 
that disability of his feet or exposure to cold weather 
somehow caused or aggravated his cervical spondylosis take 
precedence over the clear implication made by Dr. B. G. M. 
that the Veteran's postservice employment was the cause of 
the cervical spondylosis.  In this connection, it is worth 
noting that the records of that physician contain no comment 
or history related by the Veteran of having had symptoms 
relating to his cervical spine that dated back to his 
military service.  Likewise, there is nothing in the record 
which suggests that the Veteran's inservice exposure to cold 
weather, which caused his service-connected residuals of cold 
injuries of the feet, in any way impacted upon his eventual 
development of cervical spondylosis with radiculopathy.  

In sum, the Board is left with the firm conviction that the 
Veteran's cervical spondylosis with radiculopathy first 
manifested as a chronic disability only after his many years 
of employment with the U.S. Postal Service and is unrelated 
to his active military service in the Army and his service in 
the Louisiana Army National Guard.  This is particularly so 
in light of the statement of the treating physician that the 
Veteran acknowledged the onset of the relevant symptoms 
during his postservice employment with the U.S. Postal 
Service.  

As the Board may consider only independent medical evidence 
to support its findings on the question of medical causation, 
where a lay assertion on medical causation is not competent 
evidence, and as there is no such competent favorable 
evidence, relating arthritis or spondylosis of the cervical 
spine to an established injury or disease during a period of 
active duty or during a period of active duty for training, 
as a federalized member of the National Guard, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  


ORDER

The claim for service connection for cervical spondylosis 
with radiculopathy, to include as secondary to service-
connected residuals of cold injuries of the feet, is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


